DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 24-26, 28-31, 33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibao (JP 2014240242 A).
Regarding claim 21, Shibao teaches a flight module for a vertical take-off and landing aircraft, wherein the flight module comprises a plurality of drive units arranged on a supporting framework structure which comprises framework struts connected to one another at node points (Figure 1), each drive unit comprising an electric motor (¶ [0021, 0025] teaches the use of motors and that batteries provide the current consumed by the motors) and at least one propeller operatively connected to the electric motor (Figure 1), and some of the drive units being arranged outside the node points (Figures 1, 3, 4).
Regarding claim 24, Shibao teaches the invention discussed in claim 21, wherein the flight module further comprises a charging module (as noted in the response to claim 21, Shibao teaches the use of a battery which can be considered a charging module).
Regarding claim 25, Shibao teaches the invention discussed in claim 21, wherein a tilt angle a of the flight module is variable (¶ [0022]).
Regarding claim 26, Shibao teaches the invention discussed in claim 21, wherein the flight module further comprises one or more air guiding devices (The propellers found in Figures 1, 3, and 4 can be considered air guiding devices).
Regarding claim 28, Shibao teaches the invention discussed in claim 21, wherein several of the drive units are arranged concentrically around a center axis (M) of the flight module (Figures 1, 3, and 4).
Regarding claim 29, Shibao teaches the invention discussed in claim 21, wherein several of the drive units are arranged in one or more rings around a center axis (M) of the flight module (Figures 1, 3, and 4).
Regarding claim 30, Shibao teaches the invention discussed in claim 29, wherein the rings have different ring diameters (Figures 1, 3, and 4).  
Regarding claim 31, Shibao teaches the invention discussed in claim 21, wherein rotors of the propellers of the drive units have different diameters (Figure 3).
Regarding claim 33, Shibao teaches the invention discussed in claim 29, wherein rotors of the propellers of the drive units of a ring have different diameters (Figure 3).
Regarding claim 37, Shibao teaches the invention discussed in claim 21, wherein the supporting framework structure and/or a central unit thereof and/or at least some of the drive units comprise components made of fiber-reinforced composite or consist of fiber-reinforced composite (¶ [0019]).




Claim(s) 21-22, 24, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenny et al.(EP 3243750).
	Regarding claim 21, Fenny teaches a flight module for a vertical take-off and landing aircraft, wherein the flight module comprises a plurality of drive units arranged on a supporting framework structure which comprises framework struts connected to one another at node points (Figures 5A-9G), each drive unit comprising an electric motor and at least one propeller operatively connected to the electric motor (Abstract), and some of the drive units being arranged outside the node points (Figures 5A-9G).
	Regarding claim 22, Fenny teaches the invention discussed in claim 21, wherein the flight module further comprises a central unit (Figures 5A-9G).
	Regarding claim 24, Fenny teaches the invention discussed in claim 21, wherein the flight module further comprises a charging module (¶ [0023, 0024] teaches the use of a battery which can be considered a charging module).
	Regarding claim 26, Fenny teaches the invention discussed in claim 21, wherein the flight module further comprises one or more air guiding devices (Figures 5A-9G each comprise propellers which may be considered an air guiding device. Further, ¶ [0035] teaches the use of control surfaces which may also be considered an air guiding device).
	Regarding claim 27, Fenny teaches the invention discussed in claim 26, wherein an angle of incidence B of the one or more air guiding devices is variable (¶ [0035] teaches the use of control surfaces to improve control and flight characteristics. Further, the control surfaces may be retractable, removable, stowable, or variable swept which would all vary the angle of incidence).
	Regarding claim 28, Fenny teaches the invention discussed in claim 21, wherein several of the drive units are arranged concentrically around a center axis (M) of the flight module (Figures 5A-9G).
	Regarding claim 29, Fenny teaches the invention discussed in claim 21, wherein several of the drive units are arranged in one or more rings around a center axis (M) of the flight module (Figures 5A-9G).	
	Regarding claim 30, Fenny teaches the invention discussed in claim 29, wherein the rings have different ring diameters (Figures 5A-9G).
		 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-23, 25-26, 28-29, 32, 34-35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (US 20160214728 A1).
Regarding claim 21, Rossi teaches a flight module for a vertical take-off and landing aircraft, wherein the flight module comprises a plurality of drive units (Figures 1-12, elements 120) arranged on a supporting framework structure (Figures 1-12) which comprises framework struts connected to one another at node points (depicted in Figures 1-3, and 5-12), each drive unit comprising an electric motor (while not specified, the propulsion elements in Figures 1, 4D, 4E, and 7 suggests the use of an electric drone motor, as the figures depict motors that appear to be the same size and shape as 1000 KV BLDC electric drone motors that are well known in the art) and at least one propeller operatively connected to the electric motor (Figures 1, 4D, 4E, and 7), and some of the drive units being arranged outside the node points (Figures 1-3, and 5-12). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Rossi’s aircraft drive units comprise an electric motor as Figures 1, 4D, 4E, and 7 suggests the use of commercially available BLDC electric drone motors that are well known in the art. 
Regarding claim 22, Rossi teaches the invention discussed in claim 21, wherein the flight module further comprises a central unit (Figures 7-12).
Regarding claim 23, Rossi teaches the invention discussed in claim 21, wherein the flight module further comprises a coupling device for connecting the flight module to a transport module (¶ [0090]).
Regarding claim 25, Rossi teaches the invention discussed in claim 21, wherein a tilt angle a of the flight module is variable (¶ [0094]).
Regarding claim 26, Rossi teaches the invention discussed in claim 21, wherein the flight module further comprises one or more air guiding devices (the propellers found in Figures 1-12 can be considered air guiding devices).
Regarding claim 28, Rossi teaches the invention discussed in claim 21, wherein several of the drive units are arranged concentrically around a center axis (M) of the flight module (Figures 1-3, 5-12).
Regarding claim 29, Rossi teaches the invention discussed in claim 21, wherein several of the drive units are arranged in one or more rings around a center axis (M) of the flight module (Figures 1-3, 5-12).
Regarding claim 32, Rossi teaches the invention discussed in claim 29, wherein rotors of the propellers of the drive units of a ring have a uniform diameter (as depicted in Figures 1-12).
Regarding claim 34, Rossi teaches the invention discussed in claim 21, wherein some of the framework struts have a hollow profile (¶ [0074] teaches that the frame struts 110’ can be hollow).
Regarding claim 35, Rossi teaches the invention discussed in claim 34, wherein the hollow profile of a framework strut has a longitudinally extended profile cross-section in an effective direction of the drive units (As noted in the response to claim 34, ¶ [0074] teaches that the frame struts 110’ may be hollow, and Figures 4A-4C depict a side profile of frame strut 110’ longitudinally extending upward to the direction of the drive units 120).
	Regarding claim 39, Rossi teaches the invention discussed in claim 21, wherein several of the drive units are connected to the supporting framework by a force-fitting and/or form-fitting fastening element (Figures 4A- 4E, elements 111, 123, 122 each demonstrate embodiments of the drive units using force-fitting and/or form fitting fastening elements).
	Regarding claim 40, Rossi teaches the invention discussed in claim 39, wherein the fastening element is designed as a bracket which at least partially encloses a framework strut (demonstrated in Figure 4B).

Claim(s) 36 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (US 20160214728 A1) in view of Moericke (DE 102007023622 A1).
Regarding claim 36, Rossi teaches the invention discussed in claim 34, but fails to specifically teach the hollow profile of a framework strut has a variable wall thickness in a circumferential direction of the framework strut and/or a variable wall thickness along a longitudinal extension of the framework strut. However, Moericke teaches an analogous aircraft wherein the framework and struts comprise different diameters, different wall thicknesses, and are arranged at different distances from one another (¶ [0008]) in addition to different wall strengths (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Rossi with the teachings of Moericke and vary the wall thicknesses and strengths such that the frame struts are designed to withstand load requirements of mission profiles. 

Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over Shibao (JP 2014240242 A) in view of Fujino et al. (US Patent No. 6399199 B1).
Regarding claim 38, Shibao teaches the invention discussed in claim 37, but fails to specifically teach wherein the fiber-reinforced composite has textile reinforcing elements and/or monodirectionally arranged reinforcing fibers. However, use of textile reinforcing elements and monodirectionally reinforcing fibers is well known in the art as is evidenced by Fujino. Col.4-lines 4-24 of Fujino teaches the use and benefits of monodirectionally arranged reinforcing fibers for tube-like members. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the Shibao’s CFRP struts were made by using monodirectionally arranged reinforcing fibers and/or textile reinforcing elements like glass or aramid fiber as is well known in the art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN MICHAEL HESTON/             Examiner, Art Unit 3644                                                                                                                                                                                           
/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644